Citation Nr: 0822733	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-40 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The appeal was remanded by the Board for further development 
in January 2007.


FINDINGS OF FACT

1.  An in-service accident involving the veteran's teeth 
resolved with treatment, leaving no residual disability and 
bearing no relationship to his current dental condition.

2.  The veteran does not have any eye disability related to 
disease or injury during his active service.

3.  A back disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

CONCLUSIONS OF LAW

1.  Chronic residuals due to dental trauma were not incurred 
or aggravated in-service, and entitlement to dental treatment 
is not otherwise established.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 1712 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.381, 17.161 (2007).

2.  An eye condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A back disability was not incurred in or aggravated by 
active military service and arthritis of the spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  
See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The veteran contends that he is entitled to service 
connection for dental, eye, and back conditions.  
Specifically, he asserts that he sustained injuries in an 
incident in service whereby he was carrying another soldier 
"piggy-back" and fell.  He maintains he lost three teeth, 
began experiencing back problems, and continues to suffer 
from eye pain and loss of vision as a result of the injury.  
At the outset, the Board notes that, as a result of such 
injury, the veteran has been accorded service connection for 
residuals of head injury, rated at a 10 percent level, and 
for chin scar, rated at a noncompensable level.

A.  Dental condition

Service medical records show that in 1958 the veteran was 
seen after he struck his face while in the field.  A fracture 
of the 3rd degree of the right central number 8 tooth and a 
class 2 fracture of the number 9 tooth were noted.  A 
celluloid crown was applied.

The June 1960 report of medical examination for release from 
active duty notes the veteran had a type III dental 
examination, was dentally qualified class I, and that teeth 
numbers 1, 16, and 17 were missing.  Tooth 8 was noted as a 
bridge with abutments of tooth 7 and 9.  His service ended 
that same month.

At his August 2006 Travel Board hearing, the veteran 
testified that he received caps for his teeth while in 
service due to the injury.  He also indicated that he lost 
one tooth and two others were split in half.  The veteran 
stated he was given a bridge which lasted approximately 20 
years and it fell out and now he has a plate.  The veteran 
indicated that he currently had false teeth and he was 
treated by Dr. Feink who ten to fifteen years later pulled 
all of his teeth.  The veteran testified that the doctor 
could be dead by now.  

In addition to the above-cited criteria governing service 
connection, VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, not for 
compensation purposes.  38 C.F.R. § 3.381.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  A veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

Veterans having a service-connected noncompensable dental 
condition adjudicated as resulting from combat wounds or 
other service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VAOPGCPREC 5-97; 62 Fed. 
Reg. 15,566 (1997).

As to entitlement to service connection for dental trauma for 
compensation purposes, regulations provide that missing teeth 
are compensable for rating purposes under Diagnostic Code 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity").  38 C.F.R. 
§ 4.150.  The Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  Id.

In this case, there is no evidence that the veteran suffered 
combat wounds, and it is not contended otherwise.  The 
evidence does show that while in-service dental trauma caused 
some teeth to be fractured and this manifestation resolved 
with treatment, leaving no residual disability.  At his 
Travel Board hearing, the veteran testified that as a result 
of the injury in service he lost one tooth and two others 
split in half.  As noted, above, service medical records show 
that the veteran fractured two teeth resulting in one 
celluloid crown.  There was no evidence that one tooth was 
lost or that the veteran had any problems after his 
treatment.  In fact, the veteran testified at his hearing 
that the bridge he was given in service lasted approximately 
20 years.  There is no objective medical evidence that the 
injury resulting in the fractured teeth while in service 
resulted in the removal and eventual use of false teeth 20 
plus years after service.  Accordingly, because the veteran 
does not have tooth loss due to in-service trauma, the claim 
of entitlement to service connection for dental trauma for 
compensation purposes must be denied.  38 C.F.R. § 4.150.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.

B.  Eye disability

Service medical records show that in December 1958 the 
veteran was carrying another solider "piggy back" stumbled 
and fell causing abrasions over the right eye and the right 
maxilla.  The examination showed the right eye was slightly 
unequal in dilation.  Later examinations during service 
revealed that the right eye was normal with 20/20 vision.

At his August 2006 Travel Board hearing, the veteran 
testified that his vision was pretty good and had his vision 
re-evaluated.  The veteran indicated he was diagnosed with 
diabetes a year before and noticed a change in his vision.  
He was given strong glasses to see.  The veteran indicated he 
was never treated for his eye condition and just took care of 
it on his own.  The veteran testified that his eye disability 
in essence was the need to wear glasses.

The competent medical evidence shows that the veteran 
currently wears glasses.  The veteran's eye examinations 
while in service noted 20/20 vision.  There is no competent 
medical evidence of any current residuals of eye disease or 
injury.  There is no competent evidence connecting a current 
eye disability to disease or injury in service or to a 
service-connected disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

Although the veteran asserts that he is entitled to service 
connection for an eye disability, there is no medical 
evidence of record that establishes he currently has this 
disability.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, this claim must be denied.

C.  Back disability

Service medical records are negative for complaints, 
treatment, or diagnosis of a back condition.  The veteran's 
June 1960 separation examination shows normal clinical 
evaluation of the spine.  

Two statements dated in January 2005 from the veteran's 
spouse and E.N. were submitted.  The veteran's spouse 
indicated she had known the veteran since 1959 and during 
those years had an ongoing problem with his back and was 
given medication by his doctor.  E.N. indicated she had known 
the veteran since 1995 and knew he had a bad lower back since 
she had known him.

Medical records from Abington Memorial Hospital dated in 
February 2005 indicate a diagnosis of moderate central and 
foraminal stenosis at L4/L5 and L5/S1 secondary to disc 
herniation.  

A statement from Joseph P. Lewcun, D.O., dated in August 2005 
indicated that he reviewed the medical information regarding 
the veteran and believed that his low back injuries 
originally occurred while in the Marines in 1958 and 
continued through 1961.  It was noted that the veteran 
recently reinjured his original injury and that had 
contributed to his low back for which he was currently being 
treated.

At his August 2006 Travel Board hearing, the veteran 
testified that he injured his back while carrying another 
service member "piggy back."  He stated that after the 
injury his back was not bothering him and if it did bother 
him he shrugged it off.  The veteran indicated he had been 
seeing his private physician for 20 years and he was treating 
his back problem.  He testified that his back began to affect 
him the last couple of years.  The veteran stated he filed 
for workmen's compensation for his back a year ago.

A statement from Dr. Frank D. Potera dated in September 2006 
indicated that the veteran was seen in January 2002 with 
lower back pain.  Past history noted date of onset started in 
1958 to approximately 1959 when he injured his back in 
service.  It was noted that in the 1990s and February 2002 he 
had acute exacerbations of the lower back pain.  

Treatment records dated in 2005 from Douglas C. Sutton, M.D. 
indicated that in March 2005 the veteran was seen for an 
office consultation.  The veteran was referred by Dr. Lewcun.  
It was noted that the veteran injured his back January 2005 
while working at a local electric company.  He continued to 
work with the pain and then had another incident on the 17th 
of February when he was lifting 185 pounds of wire and had 
further injury to his back.  Dr. Sutton indicated there was 
"no real history of back pain," but since the incident the 
veteran had ongoing lower back pain with radiation into the 
right thigh and occasional symptoms into the left leg.  

A subsequent  statement from Dr. Sutton, dated August 2006 
indicated that the veteran was under his care for intractable 
back as well as leg pain.  Dr. Sutton noted that these 
symptoms were longstanding dating back to a service related 
back injury in the late 1950s and has had chronic 
debilitating back pain as a result of these injuries over the 
last 50 years.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a back disability.

Service medical records are negative for complaints, 
treatment, or diagnosis of a back disability.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty. The veteran's discharge 
date was 1960 and the first evidence presented as to any 
complaints of a back condition was in 2005, the time the 
veteran sustained an on-the-job injury.  As such, there was a 
considerable length of time between the veteran's separation 
from service and any indication of a back disability.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  Given the length of time 
between the veteran's separation from military service and 
his complaints of a back condition in 2005, the record is 
against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d).

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

In this case, the service medical records directly contradict 
the veteran's recollection of having a back injury in 
service.  The physician's opinions which relate the veteran's 
current back condition to service are solely based on the 
veteran's self-reported history as there are no other 
corroborating records substantiating that the veteran 
complained, was treated for, or was diagnosed with a back 
condition in service or shortly after separation from service 
or that a chronic back disorder persisted from that time.  As 
noted above, there is no medical evidence of a back condition 
until many years after separation from service.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board's rejection of 
the doctors' opinions, which were based on history related by 
the appellant, was justified because the appellant's 
testimony conflicted with the service medical records).  In 
addition, although Dr. Sutton noted in his August 2006 
statement that the veteran's back condition was longstanding 
dating back to a service related back injury in the late 
1950s and had chronic debilitating back pain as a result of 
these injuries over the last 50 years, this statement 
directly contradicted his earlier dated treatment records in 
March 2005, which reflected "no real history of back pain" 
prior to the veteran's on-the-job injuries in 2005 with no 
mention of a military injury to the back.  The Board thus 
attaches no probative weight to Dr. Sutton's opinion.

The Board is sympathetic to the veteran's current condition 
and his recollections of what occurred in service; however, 
there is no evidence to suggest that he incurred a chronic 
back disability in service.  Therefore, the Board must find 
that the recollection of the veteran is outweighed by the 
remaining evidence.  Accordingly, the Board finds that the 
information given to the private physicians was inaccurate; 
therefore, the opinions regarding the etiology of the 
veteran's disability are not probative.

As the preponderance of the evidence is against the claim for 
a back disability, the benefit-of-the-doubt rule does not 
apply and the Board must deny the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in December 2004 and March 2007 of the information 
and evidence needed to substantiate and complete a claim for 
entitlement to service connection, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until October 2006.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and private treatment records have been 
associated with the claims folder.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran.  See 38 C.F.R. § 3.159 (c)(4) (2007).  

The Board notes that no VA medical examinations have been 
conducted or medical opinions obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which does not reflect competent evidence showing a 
nexus between service and the disorders at issue, warrants 
the conclusion that a remand for examinations and/or opinions 
is not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4).  As post-service medical records provide no 
basis to grant this claim.  The Board finds no basis for VA 
examinations or medical opinions to be obtained.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  In this case 
the veteran sustained fractures to his teeth in 1958, but had 
no current disability related to that injury.  As for the 
claims of an eye and back disability, there is no current eye 
disability and no medical evidence of a back injury in 
service.  Simply stated, referral of this case for an 
examination or to obtain a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for dental treatment based 
on inservice dental trauma is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


